ORDER

PER CURIAM.
Sean Michael Moore (“Appellant”) appeals the judgment of conviction entered by the trial court after a jury found him guilty of second-degree burglary. We find the trial court did not err in denying Moore’s motion for judgment of acquittal and imposing judgment and sentence.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).